United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-51453
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JULIO CESAR FLORES,
also known as Julio Cervantes-Martinez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:04-CR-630-1
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Julio Cesar Flores appeals the 46-month sentence he received

following his guilty-plea conviction for illegal reentry after

deportation, in violation of 8 U.S.C. § 1326.   He argues that the

district court committed reversible plain error by increasing the

maximum authorized guidelines sentence based on facts neither

admitted nor found by a jury and by imposing a sentence under a

mandatory guidelines scheme.   Flores correctly concedes that he

cannot carry his burden of showing that the district court’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-51453
                               -2-

error affected his substantial rights.   See United States v.

Valenzuela-Quevedo, 407 F.3d 728, 733-34 (5th Cir. 2005),

petition for cert. filed (July 25, 2005) (No. 05-5556); United

States v. Mares, 402 F.3d 511, 521 (5th Cir. 2005), petition for

cert. filed (Mar. 31, 2005) (No. 04-9517).

     Flores also argues that because his indictment did not

allege a prior felony conviction, he was subject to a maximum

sentence of only two years under U.S.C. § 1326(a).   He correctly

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998).   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.